internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc corp b01-plr-111625-01 date date number release date index numbers legend distributing controlled business a business b business c state a date date date date date date date date date subsidiary plr-111625-01 subsidiary p investment bank acquisitions less recent recent dear this letter responds to your letter dated date requesting rulings as to the federal_income_tax consequences of a proposed transaction the information submitted in that letter and other correspondence is summarized below distributing a publicly held domestic_corporation and common parent of a consolidated_group is organized under the laws of state a approximately p million shares of distributing common_stock are outstanding no person holds five percent or more of distributing’s common_stock distributing has no other class of stock outstanding distributing is authorized to issue preferred_stock but none is outstanding distributing is directly engaged in business a and business b distributing recently spun off business c in a transaction that was the subject of a prior ruling letter prior ruling letter issued on date in that letter we ruled that the business c spin-off qualified as a tax-free distribution under sec_355 of the internal_revenue_code financial information has been received indicating that distributing's business a and business b have each had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past years controlled a wholly-owned subsidiary of distributing is organized under the laws of state a it was previously a shell corporation that as a temporary matter had outstanding a small number of shares of a single class of common_stock transitional stock prior to the contribution described below controlled was not engaged in business activities in the contribution controlled acquired_business b from distributing and is and will continue to be directly engaged in business b as described below as part of the overall plan controlled will change its stock structure so as to have outstanding two classes of stock class a common_stock class a stock and class b common_stock class b stock at present however controlled has plr-111625-01 outstanding solely transitional stock all of which is held by distributing subsidiary and subsidiary are each wholly-owned subsidiaries of distributing organized in state a subsidiary and subsidiary were formed to hold and manage distributing’s portfolio of patents and patent applications relating predominantly to business b distributing has provided substantiation that separating businesses a and b will benefit business a because it will allow top management to focus exclusively on the problems of and opportunities for that business moreover distributing has determined that the separation of business b from business a will significantly improve business b’s competitive position eliminate serious strategic conflicts between business a and business b and enable business a and business b to each sharpen its fit and focus business a and business b are in part engaged in different aspects of the same industry with customers of business b being competitors of business a one potentially major customer of business b has indicated that the present relationship of business b with business a is an obstacle to increased purchasing of business b products finally distributing’s management believes separating the two businesses will improve business b employee morale and will significantly boost these employees’ motivation accordingly the following steps have been undertaken or are proposed by the taxpayer i distributing recently contributed to controlled the contribution the assets used predominantly in business b including the stock of subsidiary and subsidiary and certain u s and non-u s subsidiaries with controlled assuming certain liabilities related to business b also in lieu of certain nonassumable debt related to business b controlled is assuming from distributing certain borrowings under an assumable facility of distributing the debt assumption no additional stock of controlled was issued thus at the end of this step controlled had outstanding only the transitional stock ii shortly after step i within days or less of the contribution after determining the appropriate number of shares of controlled class a stock and class b stock for purposes of the subsequent steps distributing will have its transitional stock in controlled converted into class b stock having four votes per share and then the necessary amount of the class b stock will be converted into class a stock having one vote per share thus at the end of this step instead of the transitional stock distributing will hold all the class a stock and all the class b stock which will constitute all the outstanding_stock in controlled iii at one or more times prior to step v below distributing will transfer shares of class a stock to investment bank in exchange for outstanding distributing obligations held by investment bank the exchange some or all of these distributing obligations will have been acquired by investment bank in anticipation of this exchange plr-111625-01 iv controlled will issue shares of class a stock to the public in an initial_public_offering the ipo in addition investment bank will attempt to sell to the public the class a stock it receives in step iii at this point some or all of the outstanding class a stock will be held by the public and or investment bank and all the class b stock and possibly some class a stock will be held by distributing v distributing will distribute the distribution to its shareholders all the controlled stock it then holds all of the class b stock and any remaining class a stock which will constitute over of the combined voting power of all the outstanding_stock in controlled the distribution will be pro_rata to the distributing shareholders and the shareholders will not surrender any distributing stock in addition options to purchase distributing stock held by persons who become employees of controlled will be converted into options to purchase controlled stock in conjunction with the proposed transactions distributing and controlled will enter into several agreements relating to their separation including transitional services agreements and a tax_sharing_agreement also one director of distributing will be appointed a director of controlled and will continue to serve as a director of distributing since it became an independent company on date distributing has issued distributing common_stock as consideration in the acquisitions the most recent of these acquisitions the recent acquisitions were consummated in calendar_year in the two years preceding the distribution distributing has issued stock on the exercise of employee stock_options distributing also may institute a stock repurchase program that includes open market purchases as well as derivatives transactions such as puts_and_calls with investment and commercial banks controlled may also enter into a similar stock repurchase program in the derivatives transactions the banks acting on behalf of distributing and controlled will be unrelated third parties in no instance will either distributing or controlled be able to identify any person from whom distributing or controlled stock is obtained as a result of these derivatives transactions prior to or at the time distributing assets are transferred to controlled the controlled stock held by distributing will have been pledged as collateral to support distributing's obligation to repay certain loans shortly prior to the step iii exchange and step iv ipo the collateral lien will be released on the controlled stock to be used in the exchange and ipo similarly shortly prior to the step v distribution the collateral lien will be released on all the remaining controlled stock held by distributing the following representations have been made in connection with the proposed transactions a the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing will each equal or exceed the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject plr-111625-01 the liabilities to be assumed by controlled in the contribution and the liabilities to which the assets transferred to controlled in the contribution are subject were incurred in the ordinary course of business and are associated with the assets transferred the debt assumed in the debt assumption is under a new borrowing facility because distributing’s other liabilities are not assumable in effect the debt assumed in the debt assumption is the equivalent of other ordinary-course debt that distributing’s creditors will not permit distributing to transfer b c distributing neither accumulated its receivables nor made extraordinary payments of its payables in anticipation of this transaction other than the payment of certain payables with the proceeds of the debt assumed by controlled in the debt assumption d e no investment_credit has been or will be claimed with respect to any property being transferred between distributing and controlled immediately prior to the distribution the only outstanding_stock in controlled not held by distributing will be shares of voting class a stock held by the public and or investment bank these shares of class a stock that distributing does not own will hold less than percent of the then outstanding vote in controlled and will constitute less than percent of the value of all the outstanding controlled stock f each share of class b stock will be convertible while held by distributing before the distribution into one share of class a stock after the distribution the class b stock will not be convertible into any other class of controlled stock the class a stock will not be convertible at any time into any other class of controlled stock controlled will not have any class of stock outstanding except its class a stock and class b stock g the transaction will not constitute a disqualified_distribution within the meaning of sec_355 for purposes of sec_355 immediately after the distribution no person will hold disqualified_stock under sec_355 in distributing or controlled possessing percent or more of the total combined voting power of all classes of distributing or controlled stock entitled to vote or percent or more of the total value of shares of all classes of distributing or controlled stock h the distributing shareholders will receive solely shares of controlled stock class b stock and possibly class a stock in the distribution i distributing controlled and their shareholders will each pay their own expenses_incurred in connection with all the above steps j no part of the stock in controlled received by the distributing shareholders in the distribution is being received by a shareholder as a creditor employee or in any capacity other than as a shareholder of distributing plr-111625-01 k l m n o p q both business a and business b will have been actively conducted within the meaning of sec_1_355-3 of the income_tax regulations by distributing using its own employees at all times throughout the 5-year period immediately preceding the distribution or actively conducted by a predecessor company from whom distributing received the businesses in a transaction in which gain_or_loss was not recognized the years of financial information submitted on behalf of distributing's business a and business b is representative of each business's present operations and regarding each business there have been no substantial operational changes since the date of the last financial statements submitted following the distribution distributing and controlled will each continue the active_conduct within the meaning of sec_1_355-3 of business a and business b respectively independently and with their own separate employees with regards to each of business a and business b at the time of the distribution the gross assets of the business that are relied on to satisfy the active business requirement of the regulations will have a fair_market_value that i sec_5 percent or more of the total fair_market_value of the corporation conducting the business no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution for simplicity certain short-term services undertaken to facilitate the separation will be paid at cost all other transactions between distributing and controlled will be paid for at fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length the distribution is being carried out for the following corporate business purposes i to improve fit and focus and allow top management of each business to deal exclusively with the problems and opportunities of that single business and ii to improve business b’s competitive position and employee morale the distribution is being undertaken for the business purposes indicated in the prior representation and is not motivated by any purpose of facilitating the acquisition of distributing common_stock in any acquisition or any similar transaction similarly each of the acquisitions was undertaken for valid business reasons independent of the distribution the distribution would have occurred at approximately the same time and in a similar form regardless of any acquisition and each acquisition would have occurred at approximately the same time and in a similar form regardless of the distribution in conjunction with the less recent acquisitions distributing did not discuss the distribution with any person or a controlling shareholder of such a person who acquired distributing stock in any of these acquisitions plr-111625-01 r at the times the less recent acquisitions were consummated no significant action had been taken by distributing with regard to the proposed distribution at the times these less recent acquisitions were consummated there was no agreement understanding arrangement or substantial negotiations concerning the distribution prior to date distributing’s management’s strategic thinking had been that business b should be retained by distributing because it was an important part of its growth strategy it was only subsequent to date that distributing’s management commenced serious consideration of distributing business b and some months later on date that distributing’s board_of directors first considered the proposed transactions the board_of directors approved the proposed transactions on date more than months after the last to occur of the less recent transactions distributing publicly announced its intention to effect the distribution on date and expects to complete the distribution between date and date approximately years after consummation of the last of the less recent transactions in contrast some or all of the recent transactions though having independent motivation were consummated at a time when distributing’s management was seriously contemplating the proposed distribution the recent transactions involved issuances that totaled less than percent of the vote and value of distributing’s outstanding_stock s t there is no plan or intention to liquidate either distributing or controlled to merge either distributing or controlled with any other corporation or to sell or otherwise dispose_of the assets of either distributing or controlled subsequent to the distribution except in the ordinary course of business it is possible however that certain subsidiaries of distributing may be merged into distributing and certain subsidiaries of controlled may be merged into controlled the issuance of class a stock and class b stock in step ii will effect a permanent realignment of voting control within the meaning of revrul_69_407 1969_2_cb_50 and there will be no plan or arrangement to unify the class a stock and the class b stock within years of the distribution or to engage in any other transaction that would result in the shares of class a stock issued in steps iii and iv above or any successor shares having a vote in excess of percent of the total vote in controlled or in any transaction that would result in these shares of class a stock or any successor shares ceasing to be voting_stock u there is no plan or intention by either distributing or controlled directly or through any subsidiary to purchase any of its outstanding_stock subsequent to the step v distribution other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 and stock purchases by distributing or controlled in connection with derivatives transactions entered into by distributing or controlled respectively in connection with their stock repurchase programs plr-111625-01 v to the best knowledge of distributing’s management there is no plan or intention by shareholders of distributing to sell exchange transfer by gift have redeemed or otherwise dispose_of any of their stock in distributing or controlled subsequent to the step v distribution except sales of fractional shares of controlled stock distributed in the distribution w neither distributing nor controlled is or following the above transaction is planned intended or expected to be an s_corporation x y neither distributing nor controlled is an investment_company as defined in sec_368 and iv immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further distributing's excess_loss_account if any with respect to the controlled stock and the excess_loss_account if any with respect to the stock of any subsidiary owned by controlled directly or indirectly will be included in income immediately before the distribution see sec_1_1502-19 z the distributing share purchase rights and the controlled share purchase rights are each the type of rights described in revrul_90_11 1990_1_cb_10 aa some of the distributing obligations acquired by investment bank and then transferred by investment bank to distributing in return for class a stock in the exchange might qualify as securities of distributing bb investment bank will be acting for its own account in acquiring distributing obligations before the exchange exchanging those distributing obligations for shares of class a stock in the exchange and attempting to sell its class a stock to the public cc the step ii change in the outstanding controlled stock from transitional stock to class a stock and class b stock was undertaken in the manner described in order to expeditiously obtain the appropriate number of shares of each class while at the same time meeting the requirements of applicable state and federal corporate and securities law except for the reasons stated in the preceding sentence the class a stock and class b stock would have been issued at the time of the step i contribution at the time step i was undertaken i the present overall plan requiring class a stock and class b stock had already been adopted and ii both distributing and controlled planned and intended for the class a stock and class b stock to be issued plr-111625-01 dd all of the steps including the step i contribution and the step v distribution are part of a single overall plan the step i contribution is being undertaken in order to enable the step v distribution to be undertaken the step v distribution will be consummated no later than the end of the taxable_year of distributing in which distributing undertook step i based solely on the information submitted and the representations set forth above we rule as follows for federal_income_tax purposes the class a stock and class b stock held by distributing at the end of step ii will be considered as being received by distributing in exchange for the assets transferred to controlled in the step i contribution the contribution followed by the distribution is a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing upon the transfer of assets to controlled in exchange for controlled stock and the assumption_of_liabilities by controlled in the contribution and the debt assumption sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the receipt of distributing assets in exchange for controlled stock sec_1032 the basis of each asset received by controlled will be the same as the basis of such asset in the hands of distributing immediately prior to the transfer sec_362 the holding_period of the assets received by controlled will include the period during which such assets were held by distributing sec_1223 the class a stock received by distributing in step ii will constitute qualified_property within the meaning of sec_361 see rulings and above the transfer by distributing to its creditor investment bank of this class a stock constituting qualified_property will not result in the recognition of gain_or_loss to distributing sec_361 and no gain_or_loss will be recognized by distributing upon the distribution to its shareholders of controlled stock in the distribution sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of the distributing shareholders upon receipt of controlled stock including fractional share interests in the distribution sec_355 the total of the basis of the controlled stock including fractional share plr-111625-01 interests plus the basis of the distributing stock held by each shareholder of distributing after the distribution will be the same as the basis of the distributing stock held by such shareholder immediately before the distribution the total basis will be allocated in proportion to the relative fair market values of the controlled stock and distributing stock in accordance with sec_1_358-2 the holding_period of the controlled stock including fractional share interests to be received by the shareholders of distributing will include the holding_period of the distributing stock with respect to which the distribution is made provided that the distributing stock is held as a capital_asset on the date of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 grants of compensatory options by distributing and exercises of compensatory options will not be taken into account for purposes of sec_355 the issuance by distributing of its common_stock in the less recent acquisitions will not be taken into account for purposes of sec_355 no opinion is expressed as to whether the issuances of distributing stock in the recent acquisitions will be taken into account for purposes of sec_355 no opinion is expressed as to the federal_income_tax consequences under sec_367 or related provisions of any transfer of stock of non-u s subsidiaries except as provided in the above rulings no opinion is expressed as to any aspect of the transactions involving investment bank including investment bank’s participation in steps iii and iv above or as to the effect on distributing of its acquisition of its debt through investment bank including i whether investment bank in any part of the transactions acted as an agent for distributing ii whether distributing should be considered to have directly acquired its debt from the creditors who held the debt prior to investment bank iii whether any of the distributing obligations constitute distributing securities that should be considered transferred to distributing by investment bank in an exchange in which gain_or_loss is not recognized to investment bank either because the securities are considered exchanged for controlled stock as part of the distribution or because they are considered exchanged for distributing stock in a sec_368 recapitalization iv whether distributing’s acquisition of its own debt results in income_from_discharge_of_indebtedness pursuant to sec_61 and sec_1_61-12 or any other provisions or v whether the acquisition of distributing debt requires any adjustment to basis in depreciable_property net_operating_loss carryovers or any_tax attributes under sec_108 or other provisions relating to the reduction of tax_attributes moreover no opinion is expressed about the tax treatment of any of the above steps under any other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the above steps not specifically covered by the above rulings the present ruling letter will have no effect on our prior ruling letter plr-111625-01 this ruling is directed only to the taxpayers who requested it sec_6110 of the code provides that this private_letter_ruling may not be used or cited as precedent it is important that a copy of this letter be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transactions covered by this letter are consummated pursuant to the power_of_attorney on file in this matter a copy of this letter is being sent to your authorized representative sincerely associate chief_counsel corporate by christopher schoen assistant branch chief branch
